Citation Nr: 1816174	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include adjustment disorder, mood disorder, bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.

In March 2014 the Veteran testified at a Travel Board hearing before a now retired Veterans Law Judge.  The transcript of that hearing is of record.

In a June 2016 decision, the Board granted service connection for PTSD, but denied service connection for other, non-PTSD, acquired psychiatric disorders.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's April 2016 decision on this claim and remanded the case to the Board.

In January 2018, the Board notified the Veteran that the Veterans Law Judge who presided over his March 2014 hearing had retired.  VA rules require that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.717.  In a February 2018 statement, the Veteran's declined another Board hearing.

In July 2017, the Veteran separately perfected an appeal for five issues: entitlement to increased ratings for PTSD and hepatitis B, entitlement to earlier effective dates for the grant of service connection for PTSD and hepatitis B, and entitlement to a total disability rating based on individual unemployability.  As these issues have not been certified to the Board, the Board declines jurisdiction over them at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion ordered the Board to consider whether there was a reasonably raised theory of entitlement to service connection for an acquired psychiatric disorder on the basis of aggravation by the Veteran's service-connected PTSD.  The claims file indicates that the Veteran has been diagnosed with many non-PTSD psychiatric disabilities, including bipolar disorder, adjustment disorder, mood disorder, major depressive disorder, and a generalized anxiety disorder.  An August 2000 private medical record noted the Veteran had a possible diagnosis of bipolar disorder and it appeared his diagnosis was compounded by the probable effect of a preexisting posttraumatic stress disorder.  The Veteran's VA medical records consistently list his Axis I diagnoses as "PTSD (childhood, military)."  Accordingly, the Board finds that the theory of entitlement to service connection for an acquired psychiatric disorder on the basis of aggravation by the Veteran's service-connected PTSD has been reasonably raised by the record.

To accord the Veteran every possible consideration, a medical opinion addressing the whether the Veteran's non-PTSD acquired psychiatric disorder was aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA outpatient treatment records from the Fort Harrison VA Medical Center and all associated outpatient clinics from January 2018 to the present.

2.  Schedule the Veteran for a VA psychiatric examination with an appropriate specialist or specialists to address the etiology of his acquired psychiatric disorder, to include adjustment disorder, mood disorder, bipolar disorder, and depression.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD are proximately due to, the result of, or aggravated beyond their natural progression by the Veteran's service-connected PTSD.

The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

